                         Case 18-17254-btb         Doc 241     Entered 02/20/19 09:24:04       Page 1 of 3


                    1

                    2

                    3

                    4
                     Entered on Docket
               5February 20, 2019
            ___________________________________________________________________
                    6   LEE HIGH, LTD.
                        Cecilia Lee, Esq.
                    7
                        Nevada Bar No. 3344
                    8   Elizabeth High, Esq.
                        Nevada Bar No. 10082
                    9   448 Ridge Street
                        Reno, Nevada 89501
                   10   Telephone: 775.324.1011
                        Email: c.lee@lee-high.com
                   11
                        Email: e.high@lee-high.com
                   12   Attorneys for James M. Holms, Personal Representative
                   13   of the Estate of Val M. Holms

                   14
                                                    UNITED STATES BANKRUPTCY COURT
                   15
                                                        FOR THE DISTRICT OF NEVADA
                   16
                         In re:                                              Case No.: 18-17254-BTB
                   17
                         BAKKEN RESOURCES, INC.,                             Chapter 11 Case
                   18

                   19                    Debtor.                             ORDER GRANTING MOTION FOR
                                                                             RELIEF FROM STAY
                   20
                                                                             Hearing Date: February 15, 2019
                   21                                                        Hearing Time: 10:00 a.m.
                   22
                                  This matter came before the Court on the duly noticed Motion for Relief from Stay (the
                   23
                        “Motion”), filed on behalf of James M. Holms (“Mr. Holms”), Personal Representative of the
                   24
                        Estate of Val M. Holms. Cecilia Lee, Esq. appeared on behalf of Mr. Holms. Other appearances,
                   25
                        if any, were noted on the record.
                   26
                                  The Court has reviewed the Motion, the exhibits attached to the Motion, the Declaration of
                   27
                        Cecilia Lee in Support of Motion for Relief from Stay, and the papers and pleadings on file in this
                   28
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                        Case 18-17254-btb          Doc 241      Entered 02/20/19 09:24:04     Page 2 of 3


                    1   case, of which the Court takes judicial notice. Pursuant to Fed. R. Bankr. P. 9014, which

                    2   incorporates by reference Fed. R. Bankr. P. 7052, the Court made its findings of fact and

                    3   conclusions of law on the record in lieu of written findings of fact and conclusions of law, which

                    4   are incorporated herein as though stated in full. The Court has considered the Motion and finds

                    5   that good cause exists to grant it in its entirety.

                    6           WHEREFORE, good cause appearing,

                    7           IT IS HEREBY ORDERED that the Motion is GRANTED in its entirety, and that the

                    8   automatic stay in bankruptcy is not implicated and does not apply to, enjoin, protect or affect in

                    9   any way any action to resolve ownership of stock in the Debtor, including without limitation, any

                   10   such action taken in the Pending Litigations, in any other litigation or by any other means, process

                   11   or proceeding. 1

                   12

                   13

                   14   Submitted by:

                   15   LEE HIGH, LTD.

                   16   /s/ Cecilia Lee, Esq.
                        CECILIA LEE, ESQ.
                   17

                   18

                   19

                   20

                   21

                   22

                   23   1
                          “Pending Litigations” include the three consolidated actions entitled Graiwer et al. v. Bakken
                   24   Resources, Inc., Case No. CV 14-0544, Second Judicial District Court for the County of Washoe,
                        State of Nevada; Val Holms v. Bakken Resources, Inc., Case No. CV 16-01086, Second Judicial
                   25   District Court for the County of Washoe, State of Nevada; Bakken Resources, Inc. v. Allan Holms,
                        et al., Case No. CV 17-00360, Second Judicial District Court for the County of Washoe, State of
                   26   Nevada; and other actions pending in the State of Montana and the United States District Court for
                        the Southern District of New York, entitled Bakken Resources, Inc. v. Allan Holms, Val Holms,
                   27   Todd Jensen, Allan Collins v. Dan Anderson, Karen Midtlyng and Wes Paul, Case No. DDV-
                        2016-612, Montana First Judicial Court; Bakken Resources, Inc. v. Edington et al., Case No. 15-
                   28   CV-8686, United States District Court for the Southern District of New York; In the Matter of the
LEE HIGH, LTD.
448 Ridge Street
                        Estate of Val M. Holms, Case No. DP-16-63, Montana Twentieth Judicial District Court.
Reno, NV 89501
(775) 324-1011



                                                                              2
                        Case 18-17254-btb         Doc 241     Entered 02/20/19 09:24:04         Page 3 of 3


                    1                                      LR 9021 CERTIFICATION

                    2          In accordance with LR 9021, counsel submitting this document certifies that the order

                    3   accurately reflects the court’s ruling and that:

                    4                      The court has waived the requirement set forth in LR 9021(b)(1).

                    5                      No party appeared at the hearing or filed an objection to the motion.

                    6
                               x           I have delivered a copy of this proposed order to all counsel who appeared at
                    7                      the hearing, and any unrepresented parties who appeared at the hearing, and
                                           each has approved or disapproved the order, or failed to respond, as indicated
                    8                      below:
                    9
                                           Samuel Schwartz, Esq. – APPROVED
                   10
                                           Frank Gilmore, Esq. – waived signature
                   11
                                           Amy Tirre, Esq. – waived signature
                   12
                                           Ed McDonald, Esq. – waived signature
                   13
                                           I certify that this is a case under Chapter 7 or 13, that I have served a copy of a
                   14
                                           form of this order with the motion pursuant LR 9014(g), and that no party has
                   15                      objected to the form or content of the order.

                   16
                               DATED this 15th day of February, 2019.
                   17

                   18                                                  LEE HIGH, LTD.

                   19                                                  /s/ Cecilia Lee, Esq.
                                                                       CECILIA LEE, ESQ.
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011



                                                                           3
